CUDAHY, Circuit Judge,
concurring in the judgment:
This case presents an unusual and difficult situation, because the plaintiff is allegedly afflicted with schizophrenia, and Judge Herndon apparently sought to accommodate this circumstance by the appointment of an experienced civil rights litigator as plaintiffs counsel. This effort by the presiding judge was apparently unrewarded, since there is little evidence that appointed counsel pursued an active and effective role in correcting the plaintiffs deficiencies. Unfortunately, this is not an area where the record furnishes much enlightenment, since the district court did not consider or comment on the appointed attorney’s possible contribution to the discovery violations. We do know, however, that Watkins’ interrogatory responses reveal that they were incomplete and illegible and that Watkins and his attorney failed to produce medical records that the attorney apparently possessed since June, 2009. These circumstances suggest that the attorney did not pursue the active course that the district court might have hoped for in her appointment.
These circumstances, even if somewhat dimly perceived, do not affect the ultimate outcome, since the client is generally responsible for the possible failings of his attorney. See Pioneer Inv. Serv. Co. v. Brunswick Assoc. Ltd. P’ship, 507 U.S. 380, 396, 113 S.Ct. 1489, 123 L.Ed.2d 74 (1993); Salgado v. General Motors Corp., 150 F.3d 735, 741 (7th Cir.1998); Roland v. Salem Contract Carriers, 811 F.2d 1175, 1180 (7th Cir.1987); CF. Tango Music, LLC v. DeadQuick Music, 348 F.3d 244, 247-48 (7th Cir.2003).